
	
		II
		110th CONGRESS
		1st Session
		S. 2163
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2007
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  income averaging for private forest landowners.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tax Relief for Private Forest
			 Landowners Act of 2007.
		2.Income averaging
			 for private forest landowners
			(a)In
			 generalSection 1301 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:
				
					(c)Treatment of
				sale or exchange of timberFor purposes of this section—
						(1)an individual who
				sells or exchanges timber shall be treated as engaged in a farming business,
				and
						(2)income which is
				attributable to the sale or exchange of timber shall be treated as income
				attributable to a farming
				business.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
